MEMORANDUM OPINION
No. 04-02-00814-CV
Robert CROUCH,
Appellant
v.
CREDIT BASED ASSET SERVICING AND SECURITIZATION, LLC,
Appellee
From the County Court at Law No. 1, Guadalupe County, Texas
Trial Court No. 4415
Honorable Linda Z. Jones, Judge Presiding
PER CURIAM
Sitting:	Karen Angelini, Justice
		Sandee Bryan Marion, Justice
		Phylis J. Speedlin, Justice
Delivered and Filed:	November 5, 2003
DISMISSED
	Appellant has filed an agreed motion to dismiss this appeal. We grant the motion and dismiss the
appeal. See Tex. R. App. P. 42.1(a)(2). Costs of the appeal are taxed against appellant.
							PER CURIAM